DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is in response to the Amendment filed 11/25/2020.  Claims 1-19 are pending.

Response to Arguments/Response to Amendments
2.  Claims 8-11 are allowed in view of the amendments to the claims.  The prior 35 USC 112 rejection of the claims is withdrawn in view of the amendments.  The prior 35 USC 103 rejections are withdrawn in view of the amendments to the claims. The new grounds of rejection set forth below are necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-4, 12-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond et al. (US 2011/0246741), hereinafter “Raymond,” in view of Kruus et al. (US 2014/0310476), hereinafter “Kruus.”
As to claim 1, Raymond teaches obtaining a digest of a data block managed by the computing device, the digest providing a hash value of data of the data block (e.g., fig. 3-4, [0011], [0029]);

However, Raymond suggests the claimed subject matter because a new or ingested file (e.g., [0006 et seq, 0030 et seq.) should be logically positioned within a file system to facilitate processing the data for storage and deduplication, e.g., replacing with a pointer to the single copy of the file).  Furthermore, Raymond teaches or suggests a file for a file system (e.g., [0006]) which also teaches or suggests being logically-positioned within a filesystem.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Raymond to implement the claimed subject matter.  The motivation would have been to facilitate storage and processing of the file.  
Raymond as applied above would further teach or suggest searching a Most Wanted Digest Cache (MWDC) within system memory of the computing device for the digest (e.g., fig. 4, [0010] et seq., [0019] et seq., [0030] et seq.);
locating an entry in the MWDC within system memory using the digest, wherein this locating indicates that the data block has the same data as another data block located elsewhere within the filesystem, the other data block having been previously persistently-stored by the computing device (e.g., fig. 4, [0010] et seq., [0019] et seq., [0030] et seq.);
Raymond as applied above does not expressly teach the entry having been added to the MWDC in response to the other data block having been deduplicated at least a plurality number of times.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Raymond to implement the claimed subject matter.  The motivation would have been to facilitate accommodating any usage scenario for the management of entries for deduplication.  
Raymond as applied above would further teach or suggest locating a mapping metadata entry (MME) within a mapping structure referenced by the entry located from the MWDC, the mapping structure providing metadata about the other data block (e.g., fig. 3); and
deduplicating the data block and the other data block with reference to the located mapping structure (e.g., fig. 3-4, [0006] et seq., [0030] et seq.).
Raymond as applied above would further teach or suggest wherein deduplicating the data block and the other data block with reference to the located mapping structure includes: storing a reference to the mapping structure at a location within a file pointer structure of a file of the filesystem that corresponds to a location within the file where the data block is logically-positioned (e.g., [0006] et seq., [0030] et seq.).
Raymond as applied above would further teach or suggest the mapping structure including a plurality of MMEs, each of the plurality of MMEs pointing to a persistent storage location that uniquely corresponds to the mapping structure (e.g., fig. 3).
Raymond as applied above does not expressly teach a storage location of a respective one of a set of contiguous data blocks within a data segment.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Raymond to implement the claimed subject matter.  The motivation would have been to facilitate efficient storage allocation of a designated length.
As to claim 2, Raymond as applied above would further teach or suggest wherein obtaining the digest is performed in response to receiving a write request to write the data block to the filesystem on the computing device, the write request including data of the data block (e.g., [0028] et seq.); and wherein obtaining the digest includes applying a cryptographic hashing algorithm to the data of the data block (e.g., [0029] et seq.).
As to claim 3, Raymond as applied above would further teach or suggest increasing a weight stored within the mapping structure to indicate that the other data block is now shared an additional time, the weight indicating how many locations within the filesystem share the other data block (e.g., fig. 4, [0040] et seq., [0038] et seq., [0041] et seq.).
As to claim 4, Raymond as applied above would further teach or suggest wherein deduplicating the data block and the other data block with reference to the located mapping structure further includes increasing a deduplication counter stored within the MME to indicate that the other data block has been deduplicated an additional time, the deduplication counter indicating how many times the other data block has been deduplicated (e.g., fig. 4, [0040] et seq., [0038] et seq., [0041] et seq.).
As to claim 12, Raymond as applied above would further teach or suggest in response to deduplicating the data block and the other data block with reference to the located mapping structure, promoting the entry to a position within the MWDC indicating that it has been accessed more recently (e.g., [0041] et seq., [0047] et seq.).
As to claim 13, Raymond as applied above would further teach or suggest in response to deduplicating the data block and the other data block with reference to the located mapping structure: determining whether the entry has been accessed more than a threshold number of times; in response to determining that the entry has been accessed more than the threshold number of times promoting the entry from a lower level of the MWDC to a most recently accessed position of a higher level of the MWDC, the higher level of the MWDC providing more of a barrier to the entry aging out of the MWDC than a lower level of the MWDC (e.g., [0041] et seq., higher count suggests a higher barrier to aging out, lower level represents entries that are below a threshold during replacement, higher level represents entries that are above the threshold during replacement).
As to claim 14, Raymond as applied above further teaches or suggests determining whether the entry has been accessed more than a threshold number of times (e.g., [0043]);
Raymond as applied above does not expressly teach in response to determining that the entry has not been accessed more than the threshold number of times promoting the entry to a most recently accessed position of a lower level of the MWDC, the lower level of the MWDC providing less of a barrier to the entry aging out of the MWDC than a higher level of the MWDC.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Raymond and Kruus to implement the claimed subject matter.  The motivation would have been to facilitate accommodating any usage scenario to predict long term productivity for the management of entries for deduplication.
As to claim 16, Raymond as applied above would further teach or suggest wherein the metadata about the other data block includes: a pointer to where the other data block was previously persistently-stored by the computing device; and a weight value indicating how many locations within the filesystem share the other data block (e.g., fig. 3, [0006] et seq., [0030] et seq., [0040] et seq.).
Claims 17 and 18 are rejected based on similar reasoning as at least one of the above claims.  Additionally, Raymond teaches the hardware elements of the claims (e.g., fig. 3).
As to claim 19, the combination as applied above further teaches or suggests performing a preliminary deduplication of the other data block including: locating the mapping structure of the other data block, and determining a popularity value of the other data block (e.g., Raymond, [0039-0041], fig. 4).
4.  Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond in view of Kruus and further in view of Attarde et al. (US 2011/0231362), hereinafter “Attarde.”
As to claim 5, Raymond as applied above would further teach or suggest wherein obtaining the digest is performed as part of a background deduplication process (e.g., [0010] et seq., [0014] et seq.).
Raymond and Kruus as applied above does not expressly teach the data block already being stored at a first address of persistent storage different than a second address of persistent storage where the other data block is stored, the data block being pointed to by another mapping structure, the other mapping structure being referenced by a mapping pointer at a location within a file pointer structure of a file of the filesystem that corresponds to a location within the file where the data block is logically-positioned; and wherein obtaining the digest includes reading the digest from the other mapping structure.
However, Attarde teaches or suggests deduplicating across nodes, each with associated data already being stored (e.g., fig. 3-4, [0064] et seq.).  As combined, the claimed subject matter would be taught or suggested in that source data to be deduplicated would correspond to that of a given node.  It is noted that in combination, each node may have data ingested into it (e.g., Raymond, fig. 3) would further suggest reading the digest from the other mapping table of the node to perform deduplication in at least that node.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Raymond and Kruus to implement the claimed 
As to claim 6, the combination as applied above would further teach or suggest  wherein deduplicating the data block and the other data block with reference to the located mapping structure includes: storing a reference to the mapping structure at the location within the file pointer structure of the file of the filesystem that corresponds to the location within the file where the data block is logically-positioned in place of the mapping pointer that referenced the other mapping structure; and increasing a weight stored within the mapping structure to indicate that the other data block is now shared an additional time, the weight indicating how many locations within the filesystem share the other data block (e.g., Raymond as applied above, [0006] et seq., [0030] et seq., [0040] et seq).
As to claim 7, the combination as applied above would further teach or suggest  wherein deduplicating the data block and the other data block with reference to the located mapping structure further includes increasing a deduplication counter stored within the mapping structure to indicate that the other data block has been deduplicated an additional time, the deduplication counter indicating how many times the other data block has been deduplicated (e.g., Raymond as applied above, [0006] et seq., [0030] et seq., [0040] et seq).
5.  Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Raymond in view of Kruus and further in view of Mungi (US 2013/0218854), hereinafter “Mungi.”
As to claim 15, Raymond as applied above further teaches or suggest wherein searching the MWDC for the digest includes indexing into the MWDC (e.g., see above, fig. 3-4).
Raymond and Kruus as applied above does not expressly teach using a combination of the digest and an identifier of the filesystem.
However, Mungi teaches or suggests using a combination of a digest and an identifier of a filesystem (e.g., [0023] et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Raymond and Kruus to implement the claimed subject matter.  The motivation would have been to facilitate universally identifying a file for processing.

Conclusion
6. The new grounds of rejection and/or interpretation of the prior art is necessitated by amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles E Lu whose telephone number is (571)272-8594.  The examiner can normally be reached on M-F 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached at (571) 272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHARLES E LU/           Primary Examiner, Art Unit 2161                                                                                                                                                                                             2/22/2021